

 
 
 
EXHIBIT 10.2


The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as
Exhibit 10.6 to the Registrant’s Quarterly Report on From 10-Q for the quarterly
period ended June 30, 2008, contains blanks where the executive’s name, target
number of shares, grant date, vesting date, performance period, shortened
performance period start date, and months in term provided under the Agreement
vary for each executive.  The information for the executive officer who entered
into the Agreement is provided in the following chart:




Executive Officer
Target number
of shares
Grant date
Vesting date
Performance period
Shortened performance period start date
Months
in term
Joseph J. MarcAurele
12,500
January 20 ,
2010
January 20,
2013
January 1, 2010
through December 31, 2012
January 1, 2010
36

